Winslow, J.
The amendment which the court refused to-grant was an amendment virtually changing the action from an aption to foreclose a subcontractor’s lien into an action to foreclose a principal contractor’s lien, after the expiration of the time in which, it could have filed a claim for a lien as principal contractor. An application to amend the pleadings in a case like the present is addressed to the sound discretion of the court, and the order made on such motion will not be reversed “ unless there is a gross abuse of discretion, or a violation of some well-settled rule of law, or the court proceeded upon a mistaken view of the law.” Phœnix M. L. Ins. Co. v. Walrath, 53 Wis. 669. Under the circumstances of this case, we discover no abuse of discretion in refusing to'allow the amendment; and it does not appear that the circuit court acted under a mistaken view of the law, or violated any well-settled rule of law in making the ruling in question.
By the Cotort.— Order affirmed.